Citation Nr: 0822665	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  07-03 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased evaluation for disability 
resulting from Behcet's Syndrome.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and C.R.


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1978 to 
September 2000.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  

Good cause having been shown, this case has been advanced on 
the docket.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2007).

In May 2008, the veteran and "C.R." testified at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

Also in May 2008, and after the RO last reviewed this claim, 
the veteran submitted additional evidence pertinent to this 
appeal; a letter from practitioners at the Tufts University 
School of Dental Medicine.  Accompanying that evidence was a 
written waiver of consideration of the evidence by the RO in 
the first instance.  The Board has considered this letter 
along with all other evidence of record in adjudicating the 
veteran's appeal.  See 38 C.F.R. § 20.1304(c) (2007).  

During the May 2008 hearing, the veteran raised issues as to 
the severity of his service-connected status post subluxation 
of the right shoulder, status post Bankart repair and 
instability of the right shoulder, and his degenerative disc 
disease of the lumbar spine manifested by degenerative joint 
disease in the facet joints.  Hearing transcript at 13, 16.  
He also raised for the first time the issue of an additional 
disability of osteoporosis resulting in a hump on his back.  
Id. at 13.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).   

Although the veteran's appeal encompasses many disabilities 
(for which there is evidence of record providing a link to 
his Behcet's Syndrome), this is not the case for his 
disabilities of the shoulder, lumbar spine, and any 
osteoporosis resulting in deformity of his upper back.  As 
there is no appeal as to these matters, or indeed, even a 
claim adjudicated by the RO with regard to these matters, the 
Board is without jurisdiction to consider whether the veteran 
has osteoporosis of the back or whether higher ratings are 
warranted for his disabilities of the right shoulder and 
lumbar spine.  

These matters are not before the Board, but are referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  Skin lesions (or alternatively, "ulcers") of the 
veteran's head, face, and neck associated with Behcet's 
Syndrome affect less than 39 square centimeters, are less 
than 13 centimeters in length and 0.6 centimeters in width at 
the widest point, are not adherent to underlying tissue, and 
do not result in gross distortion or asymmetry of any 
features or paired sets of features; skin lesions associated 
with Behcet's Syndrome, of other than the head face or neck, 
affect less than 39 square centimeters, and are painful; skin 
disability resulting from Behcet's Syndrome does not result 
in systemic manifestations such as fever, weight loss, and 
hypoproteinemia.   

2.  Recurrent aphthous stomatitis, as a manifestation of 
Behcet's Syndrome, results in severe stricture of the 
veteran's esophagus permitting liquids only, but does not 
result in marked impairment of general health.  

3.  Lesions due to Behcet's Syndrome result in tissue loss of 
the veteran's tongue and marked impairment of speech, but do 
not result in the inability to communicate by speech or loss 
of one-half or more of the veteran's tongue.  

4.  Behcet's Syndrome indirectly results in moderate, but not 
more than moderate, incomplete paralysis of the veteran's 
right sciatic nerve.  

5.  Behcet's Syndrome indirectly results in moderate, but not 
more than moderate, incomplete paralysis of the veteran's 
left sciatic nerve.  

6.  Psychiatric symptoms resulting from the veteran's 
Behcet's Syndrome do not interfere with the veteran's 
occupational or social functioning and do not require 
continuous medication.  

7.  The veteran's tinnitus associated with Behcet's Syndrome 
is rated as 10 percent disabling.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 60 percent for skin 
manifestations of the veteran's Behcet's Syndrome have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.21, 4.118 Diagnostic 
Codes 7800 -7806, 7817, 7824 (2007).

2.  The criteria for a 30 percent rating, but no higher, have 
been met for loss of tissue of the veteran's tongue and 
speech impairment due to Behcet's Syndrome.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.20, 4.21, 4.114 Diagnostic Codes 7202 (2007).

3.  The criteria for a 50 percent rating, but no higher, have 
been met for recurrent aphthous stomatitis due to Behcet's 
Syndrome.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.21, 4.114 Diagnostic Codes 
7203 (2007).

4.  The criteria for a 20 percent rating, but no higher, have 
been met for neuropathy of the veteran's left lower 
extremity.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.21, 4.124a Diagnostic Code 
8520 (2007).

5.  The criteria for a 20 percent rating, but no higher, have 
been met for neuropathy of the veteran's right lower 
extremity.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R.  §§ 3.102, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.21, 4.124a Diagnostic Code 
8520 (2007).

6.  The criteria for a compensable rating for the veteran's 
adjustment disorder, unspecified (claimed as depression) have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.21, 4.130 Diagnostic Code 
9434 (2007).  

7.  A rating higher than 10 percent for tinnitus is precluded 
as a matter of law.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.87 
Diagnostic Code 6260 (2007); Smith v. Nicholson, 451 F,3d 
1344 (Fed. Cir. 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Determination of the proper ratings assigned for the 
veteran's rare disease, Behcet's Syndrome, has necessitated a 
long and involved analysis to ensure both that the veteran is 
properly compensated for all manifestations of this 
disability and to ensure that the veteran understands how the 
Board has evaluated this disability.  Therefore, the Board 
will first summarize that which is explained in detail below:  

The result of this decision is that the veteran's ratings for 
neuropathy of each lower extremity are increased to 20 
percent each, the rating for recurrent aphthous stomatitis is 
increased to 50 percent, and an additional 30 percent rating 
is assigned for disability resulting from tissue loss of the 
veteran's tongue and speech impairment (by analogy).  No 
other ratings are changed.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

38 C.F.R. § 4.14 states that evaluation of the same 
manifestations of a disability under different diagnoses, a 
process called "pyramiding", is to be avoided.  However, 
the U.S. Court of Veterans Appeals (now the U.S. Court of 
Appeals for Veterans Claims and hereinafter "the Court") 
has held that held that in cases where the record reflects 
that the appellant has multiple problems due to service-
connected disability, it is possible for a appellant to have 
"separate and distinct manifestations", permitting separate 
ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The 
critical element is that none of the symptomatology for any 
of the conditions is duplicative or overlapping with the 
symptomatology of the other conditions.  Id.  

The RO has assigned ratings for several manifestations of 
disability that derive from the veteran's Behcet's Syndrome; 
either directly or as the result of treatment with the drug 
Thalidomide.  The Board does not so narrowly construe the 
veteran's appeal of the rating assigned for Behcet's Syndrome 
to include only that rating directly stated under the words 
"Behcet's Syndrome" as listed on the rating sheets.  Thus, 
all manifestations of the veteran's Behcet's Syndrome have 
been considered by the Board in determining the proper rating 
or ratings to be assigned, regardless of whether the veteran 
has specifically requested review of a given rating.  The 
Board finds this to be consistent with case law, regulation, 
and the pro-claimant nature of the VA benefits system.  
Further, the Statement of the Case clearly indicates that the 
issue before the Board is the "[e]valuation" of "Behcet's 
Syndrome". 
 
There is no diagnostic code that sets forth criteria for 
assigning disability evaluations specifically for Behcet's 
Syndrome.  In cases where the specific disease is not listed 
in the rating schedule VA assigns ratings under rating 
criteria for a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology, are closely analogous.  See 38 C.F.R. § 
4.20 (2007).

When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" by using the first two digits of 
that part of the rating schedule which most closely 
identifies the part, or system, of the body involved and 
adding "99" for the unlisted condition.  See 38 C.F.R. § 
4.27.  

The veteran's Behcet's Syndrome does not fit neatly into VA's 
schedule for rating disabilities.  This is understandable 
given the nature of the syndrome.  In an October 2007 report 
of VA examination, a physician stated "Behcet's disease is a 
relatively rare, but very persistent and quite disabling 
medical problem, which is a systemic vasculitis."  In a 
February 2007 letter, "M.K.", D.D.S., a Chairman and 
Professor of Oral and Maxillofacial Pathology, provided that 
"Behcet's disease is an immune disorder with systemic 
vasculitis . . . its precise etiology is till not fully 
understood."  

Given the rarity of the disease, and hence, the lack of 
criteria specifically addressing the disease, disability 
resulting from this disease is best evaluated based on its 
various manifestations.  Taking into account Dr. M.K.'s 
statement, the Board has considered whether application of 
38 C.F.R. § 4.88b, for certain immune disorders, would be 
appropriate.  After reviewing the criteria listed within 
38 C.F.R. § 4.88b, the Board finds no criteria more 
advantageous to the veteran, given the facts of this case, or 
appropriate for evaluating his disability resulting from 
Behcet's Syndrome.  Hence, the Board has continued the RO's 
practice of rating the numerous manifestations of the 
veteran's Behcet's Syndrome under multiple diagnostic codes, 
appropriate to those manifestations.  

Service connection was established for Behcet's Syndrome in a 
March 2002 rating decision.  In that decision, the RO 
assigned a 10 percent rating under 38 C.F.R. § 4.118, 
Diagnostic Code 7899-7806 as analogous to eczema or 
dermatitis, effective in October 2000.  In a rating decision 
dated in August 2004, the RO changed that evaluation to 30 
percent disabling.  In the rating decision on appeal, dated 
in August 2006, the RO increased the rating to 60 percent 
disabling, effective the date of the current claim in March 
2006.  

In the June 2005 rating decision, an RO established service 
connection for several disabilities as manifestations of, or 
deriving from, the veteran's Behcet's Syndrome.  These were 
as follows: (1) recurrent aphthous stomatitis, evaluated as 
30 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 
7203, for stricture of the esophagus; (2) tinnitus, evaluated 
as 10 percent disabling under 38 C.F.R. § 4.87, Diagnostic 
Code 6260; (3) adjustment disorder, unspecified (claimed as 
depression) associated with tinnitus (and thus derivative of 
Behcet's Syndrome) evaluated as noncompensable under 
38 C.F.R. § 4.130, Diagnostic Code 9434; (4) neuropathy left 
lower extremity, evaluated as 10 percent disabling under 
38 C.F.R. § 4.124a, Diagnostic Code 8520 for mild incomplete 
paralysis of the left sciatic nerve; (5) neuropathy right 
lower extremity, evaluated as 10 percent disabling under 
38 C.F.R. 4.124a, Diagnostic Code 8520 for mild incomplete 
paralysis of the right sciatic nerve.  

In addressing the manifestations of the veteran's Behcet's 
Syndrome, the Board has divided this decision according to 
the various manifestations, employing the characterizations 
of the RO where appropriate and otherwise referring to the 
anatomic system or the function affected.  Each manifestation 
of the veteran's disability has been considered.  

Skin manifestations of Behcet's Syndrome

Skin manifestations of the veteran's Behcet's Syndrome are 
already rated by analogy to eczema or dermatitis as 60 
percent disabling, the maximum rating available under 
Diagnostic Code 7806.  While the veteran does not have eczema 
or dermatitis, this rating by analogy is not improper.  It is 
simply a method of compensating the veteran for his skin 
problem associated with this disorder. 

The Board has considered whether application of criteria 
found in a different analogous diagnostic code would result 
in a rating higher than 60 percent for the veteran's skin 
manifestations of Behcet's Syndrome.  Similarly, the Board 
has considered whether ratings under more than diagnostic 
code for skin disabilities would result in a combined rating 
higher than 60 percent without violating the rule against 
pyramiding.  Therefore, the Board has listed all compensable 
ratings and associated criteria for relevant diagnostic 
codes, as well as the reasons why the Board has determined 
that no other diagnostic code or combination of diagnostic 
codes are available that would result in a single evaluation 
or combined evaluations greater than 60 percent for the skin 
manifestations of the veteran's Behcet's Syndrome. 

Criteria under Diagnostic Code 7806 for the 60 percent rating 
already assigned, requires that dermatitis or eczema  affect 
more than 40 percent of exposed areas or of the entire body, 
or; require constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs during a 
12 month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

All other compensable ratings under Diagnostic Code 7806 
require some lesser percent of the body or exposed areas to 
be affected or some other amount of systemic therapy.  Id.  

Given, the inclusive nature of the criteria for compensable 
ratings under Diagnostic Code 7806, the Board finds that 
combining a rating under Diagnostic Code 7806 with any other 
rating for a skin disability would amount to impermissible 
pyramiding in this case.  That means that assigning another 
rating or ratings under a skin disability diagnostic code 
would mean replacing, not adding to, the 60 percent rating 
already assigned.  Ultimately, this would result in a lower 
combined rating for the veteran's skin manifestations of 
Behcet's Syndrome.  

Diagnostic Code 7826, for primary cutaneous vasculitis, has 
been considered by the Board.  However, the maximum rating 
does not exceed 60 percent and merely changing the 
nomenclature without altering the rating would serve no 
useful purpose.  

Criteria under Diagnostic Code 7826, for rating primary 
cutaneous vasculitis, address recurrent debilitating 
episodes, and recurrent episodes of primary cutaneous 
vasculitis.  38 C.F.R. § 4.118, Diagnostic Code 7826.  
Ratings are determined by the need for immunosuppressive 
therapy and the number of recurrent episodes as well as 
whether the episodes were debilitating or non-debilitating.  
Id.  

For the same reason stated with regard to application of 
Diagnostic Code 7806, the Board finds that the inclusive 
nature of the criteria found in Diagnostic Code 7826 would 
preclude assignment of a rating under Diagnostic Code 7826 
and any other diagnostic code for skin disability.  Because 
assigning a rating under Diagnostic Code 7826 could not 
result in a higher rating or combine with other ratings for 
skin disability without violating the rule against 
pyramiding, Diagnostic Code 7826 is not for application in 
this case.  

Two diagnostic codes, 7800 and 7817, provide for ratings 
higher than 60 percent for skin disabilities.  Diagnostic 
Code 7817, for exfoliative dermatitis, provides for 
compensable evaluations of 100 percent, 60 percent, 30 
percent, and 10 percent.  As with Diagnostic Code 7826, the 
criteria under Diagnostic Code 7817 refer to systemic skin 
disease and are so inclusive as to preclude assignment of a 
rating under Diagnostic Code 7817 and any other diagnostic 
code for skin disability.  Hence, the Board considers only 
whether the veteran satisfies the criteria for a 100 percent 
rating under Diagnostic Code 7817.  

The criteria for ratings under Diagnostic Code 7817 and all 
other potentially applicable diagnostic codes for rating skin 
disability are listed below, followed by the clinical picture 
of the veteran's skin disability and the reasons why the 
Board has determined to not alter the rating already assigned 
under Diagnostic Code 7806.  

A 100 percent evaluation is assigned for exfoliative 
dermatitis with generalized involvement of the skin, plus 
systemic manifestations (such as fever, weight loss, and 
hypoproteinemia, and; constant or near-constant systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA (psoralen with long-wave 
ultraviolet-A light) or UVB (ultraviolet-B light) or electron 
beam therapy required during the past 12 month period.  
38 C.F.R. § 4.118, Diagnostic Code 7817.  

Diagnostic Code 7800 provides ratings for disfigurement of 
the head, face, or neck.  These ratings depend in part on 
consideration of "characteristics of disfigurement."  The 
eight characteristics of disfigurement are: (1) A scar five 
or more inches (13 or more centimeters (cm.)) in length; (2) 
A scar at least one-quarter inch (0.6 cm.) wide at its widest 
part; (3) The surface contour of the scar is elevated or 
depressed on palpation; (4) The scar is adherent to 
underlying tissue; (5) The skin is hypo- or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); (6) The 
skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); 
(7) There is underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); (8) The skin is 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 
7800.  

An 80 percent evaluation is assigned for visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features [nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips], or if there are six or more characteristics of 
disfigurement.  Id.  A 50 percent rating is assigned for 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  Id.  A 30 percent  rating 
is assigned for visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  Id.  A 10 percent rating 
is assigned where there is one characteristic of 
disfigurement.  Id.  

Note (2) to Diagnostic Code 7800 provides that tissue loss of 
the auricle is to be rated under Diagnostic Code 6207 (loss 
of auricle), and anatomical loss of the eye under Diagnostic 
Code 6061 (anatomical loss of both eyes) or Diagnostic Code 
6063 (anatomical loss of one eye), as appropriate.  Note (3) 
provides that unretouched color photographs are to be taken 
into consideration when rating under these criteria.  Id.  

The maximum rating for superficial unstable scars, 
superficial scars painful on examination, and superficial 
scars of other than the head face or neck that do not cause 
limited motion is 10 percent.  38 C.F.R. § 4.118, Diagnostic 
Codes 7802, 7803, 7804.  These all require affected areas of 
929 square centimeters.  Id.  Ratings of 10, 20, 30, or 40 
percent are available for scars of other than the head, face, 
or neck that are deep or cause limited motion and where the 
area or areas affected exceed, 39 square centimeters, 77 
square centimeters, 465 square centimeters, and 929 square 
centimeters, respectively.  Id.  

Additionally, 38 C.F.R. § 4.118, Diagnostic Code 7805 
provides that scars can also be rated based on limitation of 
function of the part affected.  The Board finds that this is 
already accomplished via the various ratings assigned for 
manifestations of the veteran's Behcet's Syndrome, either 
directly or resulting from drug treatment of the disease.  

In March 2007, the veteran submitted color photographs of the 
skin manifestations of his Behcet's disease.  These show 
lesions of the veteran's lips and mouth.  In September 2007, 
the veteran underwent a VA skin examination.  The examiner 
reported a history that the veteran has undergone 23 
ablations of oral lesions.  The examiner repeatedly noted 
that the veteran reported being unable to work due to extreme 
pain caused by the lesions.  

Physical examination revealed three, 2 - 3 millimeter 
ulcerations of the oral mucosa.  Also noted were four, 1 
millimeter lesions of the veteran's penis.  The examiner 
reported that the veteran's trunk and extremities were free 
of lesions.  Total exposed area of the veteran's body surface 
was zero.  The examiner also stated that the veteran's 
lesions affected zero percent of his exposed body surface 
unless the veteran opens his mouth, in which case 5 percent 
of his exposed body surface is affected.  

During the May 2008 hearing, the veteran testified that he 
also had lesions on the bottom of his penis and his rectum.  
Hearing transcript at 19.  

VA clinic notes and VA examination reports have consistently 
reported that the veteran's general health is good.  For 
example, VA clinic notes from May 2007 provide a general 
medical description of the veteran as a "well appearing 
mildly obese male, alert and oriented [times] 3.  The 
September 2007 examiner who examined the veteran's skin 
stated that the veteran's color was good and his skin was 
warm and dry.  VA clinic notes from April 2006 describe the 
veteran as an overweight male who was somewhat depressed due 
to pain from his oral lesions.  VA outpatient notes 
consistently report normal body temperature.  There is no 
evidence that the skin lesions, or other aspects of his 
Behcet's Syndrome, result in fever, weight loss, 
hypoproteinemia, or any other systemic manifestations.  

Based on the record as a whole, the preponderance of the 
evidence is against assigning a 100 percent rating under 
Diagnostic Code 7817, for the veteran's Behcet's Syndrome 
because there is no evidence that he suffers from systemic 
manifestations of his skin disability resulting from Behcet's 
Syndrome.  

All evidence of record shows that a rating higher than 10 
percent disabling under Diagnostic Code 7800 would be 
inappropriate.  The record shows that the veteran's skin 
manifestations of his Behcet's syndrome do not result in 
distortion or asymmetry of three or more features or paired 
sets of features of his head, face, or neck [nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips.  Indeed, clinical reports indicate that the veteran's 
skin lesions are, in general, either not visible unless he 
opens his mouth or are only visible on his lips.  
Furthermore, the active lesions at any one time are shown to 
be few in number, less than 10, and of minimal size, less 
than 4 millimeters.  

Indeed, the physician who conducted a cranial nerve 
examination of the veteran in September 2007, remarked that 
the veteran's face was symmetrical.  This examiner also noted 
the size of the veteran's pupils and the sensory response of 
his face.  Had there been any gross distortion or asymmetry, 
this detailed examination report would have so indicated.  
Rather clinical notes and examination reports have 
consistently found that the veteran's skin manifestation of 
Behcet's Syndrome is that of small lesions, not resulting in 
either distortion or asymmetry of any features of the head, 
face, or neck.  

The photographs submitted by the veteran depict small 
lesions, confined to the mouth and lips; the photographs do 
not depict gross distortion of asymmetry of any feature of 
paired set of features. 

All clinical evidence as well as the photographs, shows that 
the veteran does not have more than one characteristic of 
disfigurement.  The small size and number of his lesions 
present on his head, face, or neck at one time precludes a 
finding that an area even approaching 39 square centimeters 
is affected.  Based on the same evidence, the Board finds 
that the lesions of the head, face, or neck are not analogous 
to a scar 13 or more centimeters in length or 0.6 centimeters 
(6 millimeters) in width.  Nor is there any evidence that the 
lesions of his head, face, or neck are adherent to underlying 
tissue.  Assuming, without deciding, that the surface contour 
of his lesions are either elevated or depressed on palpation 
results in meeting the criteria of only a 10 percent rating 
under Diagnostic Code 7800.  

As explained in the next paragraphs, a 10 percent rating 
assigned with one or two 10 percent ratings for painful 
and/or unstable lesions of other than his head, face or neck 
would not amount to a rating higher than the 60 percent 
already assigned.  Thus, a rating under Diagnostic Code 7800 
would not benefit the veteran.  

As to the areas other than of the head, face, or neck, 
affected by the veteran's skin disability, those areas do not 
approach 39 square centimeters.  Essentially, his skin 
lesions are of only 1 to 3 millimeters in area and few in 
number at any given time.  As such, Diagnostic Codes 7801 and 
7802 are not for application.  

Application of either Diagnostic Code 7803 or 7804, for 
painful or unstable lesions of the veteran's penis and 
rectum, or any other area for that matter, could result in 
only 10 percent evaluations.  However, to assign evaluations 
under one or both of these diagnostic codes would preclude 
assignment of a rating under Diagnostic Code 7806 because 
this would amount to pyramiding.  As the current rating of 60 
percent under Diagnostic Code 7806 far exceeds even combined 
ratings under 7800, 7803, and 7804, these Diagnostic Codes 
are not for application.  

In summary, the Board has considered applications of other 
diagnostic codes for skin disabilities and finds no separate 
rating or combination of ratings that would result in a 
rating higher than the 60 percent already assigned.  In 
short, the veteran is already in receipt of the highest 
rating allowable for skin manifestations of his Behcet's 
Syndrome.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).  

Swallowing manifestation of Behcet's Syndrome

The manifestation of the veteran's Behcet's Syndrome that 
affects his ability to swallow food is characterized as 
recurrent aphthous stomatitis.  This manifestation has been 
evaluated as 30 percent disabling under 38 C.F.R. § 4.114, 
Diagnostic Code 7203, as stricture of the esophagus.  The 
Board finds no more appropriate diagnostic code.  

Stricture of the esophagus permitting passage of liquids 
only, with marked impairment of general health, is rated 80 
percent disabling.  38 C.F.R. § 4.114, Diagnostic Code 7203.  
Severe stricture of the esophagus, permitting liquids only, 
is rated 50 percent disabling.  Id.  Moderate stricture of 
the esophagus is rated 30 percent disabling.  Id.  

In a writing dated in September 2006, "K.M.", M.D. reported 
that the veteran was able to eat only yogurt and mashed 
potatoes because of pain associated with his Behcet's 
Syndrome.  

VA clinic notes from October 2005 document the veteran's 
report that his diet consisted of soft foods due to throat 
pain from ulcers.  These foods were listed as eggs, pasta, 
butter, cheese, and Ensure.  While pasta, eggs, and cheese 
are not generally thought of as liquids, whether or not these 
foods are more liquid than solid depends upon preparation.  

In a letter dated in March 2007, the veteran reported that he 
eats soft foods such as scrambled eggs, orzo pasta with 
butter and cheese, and cream soups.  He also stated that at 
times he has been unable to swallow yogurt due to swelling 
caused by lesions.  This is evidence that the veteran's 
Behcet's Syndrome essentially limits his diet foods of the 
consistency of liquids.  

More evidence favorable to a 50 percent evaluation under 
Diagnostic Code 5203 is found in a September 2007 report of 
VA neurological examination.  The veteran provided a 
consistent description of his diet as limited to liquids.  

During the May 2008 Board hearing, the veteran testified that 
the lesions resulting from his Behcet's Syndrome limits his 
sources of nutrition.  Hearing transcript at 24.  In 
particular, he testified that he is able to ingest 
"scrambled eggs", "pasta that's' cooked to mush", "eat 
potatoes", and "drink Ensures."  Id.  This is strong 
evidence that the veteran's Behcet's Syndrome results in 
disability not properly rated as only moderate stricture of 
the esophagus.  

A 50 percent rating for stricture of the esophagus requires 
that the veteran's food intake be limited to liquids.  What 
classifies as a liquid rather than a solid is, to a certain 
extent, open to interpretation.  Ensure certainly is a 
liquid.  Pasta reduced to mush falls into somewhat of a gray 
area.  Likewise, the veteran's statement that he can eat 
potatoes, in the context of specifying that his nutrition 
comes from Ensure and liquefied pasta is best viewed as of 
the same consistency; i.e. potatoes mashed to a liquid or 
semi-liquid state as opposed to a more solid preparation.  

Resolving doubt in favor of the veteran, the Board finds that 
his description of his diet falls more on the side of a diet 
limited to liquids than one including solid food.  Hence, a 
50 percent rating is warranted for his Behcet's Syndrome 
manifesting as stricture of the esophagus.  

However, an 80 percent rating is not warranted under the 
criteria found in Diagnostic Code 7203.  A review of the 
veteran's VA treatment records and numerous examination 
reports leaves the Board with the impression that the 
veteran's difficulty in swallowing, and hence, limited diet, 
does not result in marked impairment of his general health.  
For example, a May 2007 VA clinic note provides a general 
medical description of the veteran as a "well appearing 
mildly obese male, alert and oriented [times] 3."  This is 
consistent with other clinic notes and examination reports.  
Although the veteran has consistently been found to have 
difficulty swallowing, there is no evidence that this aspect 
of his Behcet's Syndrome, standing alone, has caused marked 
impairment of his general health.  This is evidence against 
finding that the criteria for a rating higher than 50 percent 
for stricture of the esophagus have been met.  There is no 
evidence to the contrary.  

Based on the above, the Board finds that a 50 percent rating, 
but no higher, for the veteran's stricture of the esophagus 
is warranted under Diagnostic Code 7203.  The Board has 
applied the benefit of the doubt rule in making this 
determination.  As to a rating higher than 50 percent under 
Diagnostic Code 7203, the evidence is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).  

Impaired speech manifestation of Behcet's Syndrome

Evidence of record consistently demonstrates that lesions of 
the veteran's mouth, including his tongue, have caused 
impairment of speech.  Evidence also shows that the veteran 
has essentially constant lesions of his tongue, and hence, 
constant loss of tissue of his tongue.  There is also 
evidence of record that the speech impairment has affected 
the veteran's work, and hence his earning capacity.  This is 
therefore a separate manifestation of the veteran's Behcet's 
Syndrome that goes to the core of the purpose of VA 
compensation benefits; impairment of earning capacity.  See 
38 C.F.R. § 4.1.  To leave this separate and distinct 
manifestation of the veteran's service connected disability 
uncompensated would be contrary to the purpose of VA 
compensation benefits.  

After a review of the Schedule for Rating Disabilities, the 
Board finds that the criteria for loss of whole or part of 
the tongue, under 38 C.F.R. § 4.114, Diagnostic Code 7202, 
are most analogous to this manifestation of the veteran's 
Behcet's Syndrome.  

A 100 percent rating can be assigned where there is loss of 
all or part of a veteran's tongue with the inability to 
communicate by speech.  38 C.F.R. § 4.114, Diagnostic Code 
7202.  Loss of one half or more of the tongue warrants a 60 
percent rating.  Id.  Loss of all or part of the tongue with 
marked speech impairment is rated as 30 percent disabling.  
Id.  

VA clinic notes from October 2005, include that the veteran 
suffered from mouth pain due to oral lesions and this pain 
interfered with his speech and, hence his work.  

VA clinic notes from March 2006 report that the veteran 
complained that "speaking is brutal" due to pain resulting 
from oral ulcers.  Objective findings included that the 
veteran was in obvious discomfort from the oral ulcers 
present on the tongue tip and ventral surface, on palate.  
Significantly, the clinician found the veteran's speech to be 
affected by these ulcers.  These notes also document the 
veteran's report that he used a lidocaine substance to deaden 
the pain but that this was not very effective.  Finally, the 
clinician reported that the veteran "is a nurse in an ICU 
and speaking is difficult."  

These VA clinic notes are evidence that the veteran has 
marked impairment of speech resulting from tongue lesions, 
and that this impairment impacts negatively on his earning 
capacity.  As explained toward the end of this section, the 
lesions effectively result in loss of part of the veteran's 
tongue.  

A May 2006 worksheet report of VA examination of the 
veteran's mouth documents that the veteran did not then have 
any interference with speech.  However, that examiner 
commented that the veteran's lesions were not present at the 
time of examination.  Thus, while this is some evidence 
against assigning a rating for speech impairment due to 
Behcet's Syndrome, it is of little probative value because, 
given the remainder of the record, it is merely evidence that 
the veteran had a lapse in symptoms.  Given that his lesions 
have been found to be present both before and after May 2006, 
the Board affords only the most minimal weight to this report 
of absence of symptoms.  

Other clinical documents provide additional evidence 
favorable to findings that the veteran's lesions of the 
tongue result in marked impairment of speech and result in 
loss of part of his tongue.  

In a May 2006 note on a prescription form of Tobey Hospital 
Inc., "K.M.", M.D. stated that he treated the veteran at 
the hospital in April 2006 and that the veteran's 
mouth/tongue were filled with aphthous ulcerations.  

In a February 2007 letter, "M.K.", D.D.S., a professor of 
oral and maxillofacial pathology and a clinical dental 
associate, reported results of his treatment and examination 
of the veteran.  Dr. M.K. reported finding several aphthous 
ulcers at the junction of the veteran's hard and soft palate.  
Dr. M.K. stated "[i]t is easy to see how these major 
aphthous ulcers can interfere with speech and swallowing.  I 
treat many patients with major aphthous ulcers without 
Behcet's disease and even they are severely functional 
compromised with respect to speech and swallowing."  

Dr. M.K. also stated that the veteran's lesions typically 
heal within 4 to 6 weeks, but by the time a given lesion or 
lesions are healed, other lesions have erupted.  This is 
evidence that the veteran constantly or nearly constantly has 
active lesions of his mouth, including his tongue, and that 
these lesions cause marked impairment of speech.  

In a letter received by VA in May 2007, C.L., D.M.D. reported 
that the veteran had undergone laser treatment of his 
aphthous ulcers for palliative purpose. 

The VA examiner who conducted a neurological examination of 
the veteran in September 2007 recorded the veteran's report 
that his ulcers of the tongue, mouth, and pharynx made speech 
difficult because speaking traumatized those ulcers.  
Physical examination revealed ulcers of the oral mucosa, 
including under the tongue.  This examiner stated that the 
veteran's "speech was normal but extremely elaborated due to 
the stated pain."  

A letter dated in May 2008, and signed by three medical 
practitioners, "C.L." D.M.D.; "P.V.", D.M.D.; and 
"M.K.", D.D.S.; summarized the veteran's treatment history 
at Tufts University.  These practitioners state that the 
veteran's persistent oral ulcers are long lasting, large, and 
deep seated and that treatment has included laser ablation.  

These private and VA practitioners' reports provide more 
evidence that the veteran's speech is markedly impaired due 
to lesions of his tongue resulting from Behcet's Syndrome.  

During the May 2008 hearing, the veteran testified that "I 
don't communicate with others because it hurts to speak."  
Hearing transcript at 24.  He also testified that he uses a 
topical spray anesthetic to very temporarily deaden the pain 
caused by his oral lesions "for a brief time so it's numb so 
I can talk and swallow."  This testimony is more evidence of 
marked speech impairment provided by the credible veteran.  

The Board has weighed the examiner's report of normal speech 
against that same examiner's report of exaggerated speech, 
the veteran's credible testimony that he can only speak with 
the use of a spray anesthetic for brief periods of time, and 
the clinical reports that his lesions affect his speech.  

The Board finds that the inability to speak due to pain, the 
clinical findings of speech affected by the veteran's 
Behcet's Syndrome, and the consistent report of speech 
problems due to Behcet's Syndrome are evidence that the 
veteran's Behcet's Syndrome, by operation of lesions of his 
tongue, results in "marked impairment of speech."  

The evidence detailed above is also evidence that the 
veteran's lesions result in tissue loss of his tongue.  The 
mentioning of "deep seated ulcers" and treatment by 
ablation is evidence of tissue loss.  Dr. M.K.'s report that 
the veteran essentially always has active oral lesions would 
include lesions of his tongue.  This is evidence that the 
loss of part of the veteran's tongue is essentially unending.  

The Board is aware that the evidence shows that the 
individual lesions heal.  However, this evidence shows that 
while one ulcer may heal, another has come about during that 
healing.  Essentially, the veteran is constantly undergoing 
tissue loss of the tongue of some degree.  This tissue loss 
is enough to satisfy the criteria of loss of part of the 
tongue under Diagnostic Code 7203.  A contrary finding would 
require the Board to read into the criteria language that is 
not present because one would have to quantify the amount of 
tissue loss required by to be loss of part of the tongue.  
This would be an arbitrary interpretation to the disadvantage 
of the veteran.  The Board finds the language of Diagnostic 
Code 7202 to be broad enough to include the tissue loss 
present in this case as loss of part of the veteran's tongue.  
The requirement of loss of part of the tongue is met in this 
case by the veteran's continual loss of tissue of his tongue 
due to lesions.  

Given that the veteran has effectively lost part of his 
tongue and his speech is markedly impaired, a 30 percent 
rating under Diagnostic Code 5203 is warranted.  However, a 
higher rating requires a loss of half or more of his tongue 
or the complete inability to communicate by speech.  All 
evidence described above is against such findings.  Therefore 
a rating higher than 30 percent disabling is not warranted.  

In short, the manifestation of the veteran's Behcet's 
Sydnrome resulting in tissue loss of his tongue and marked 
speech impairment warrants a 30 percent evaluation.  All 
evidence is against assigning an evaluation higher than 30 
percent.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).  

Neuropathy due to treatment of Behcet's Syndrome with 
Thalidomide

In September 2007 report of VA examination of the veteran for 
neurological disability, the examiner stated that the 
veteran's report of tingling and numbness in his legs began 
after treatment of his Behcet's Syndrome with Thalidomide and 
has remained even though the Thalidomide has been 
discontinued.  

The veteran's neuropathy of each lower extremity is currently 
rated under the criteria for diseases of the sciatic nerve.  
The Board finds no more appropriate criteria for rating his 
neuropathy of the lower extremities.  

Complete paralysis of the sciatic nerve, where the foot 
dangles or drops, there is no active movement possible of 
muscles below the knee, flexion of the knee weakened or lost, 
is rated as 80 percent disabling.  38 C.F.R. § 4.124a 
Diagnostic Code 8520.  Severe, moderately severe, moderate, 
and mild incomplete paralysis of the sciatic nerve are rated 
as 60, 40, 20, and 10 percent disabling, respectively.  Id.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See Note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. § 
4.124(a). 

A report of a June 2005 VA neurological examination documents 
that the veteran complained of not being able to feel his 
feet, and thus walking hesitantly.  Vibratory sensation was 
within normal limits but there was a decrease in pinprick 
sensation in his legs and feet.  Deep tendon reflexes were 
normal.  This examination report is evidence of some 
disability due to neurological dysfunction of the veteran's 
lower extremities.  

In September 2007, the veteran underwent a VA examination to 
determine the nature of any neurological disability resulting 
from the veteran's Behcet's Syndrome.  Physical examination 
revealed normal tone, bulk and strength in all muscle groups.  
Deep tendon reflexes in both upper extremities were one and 
symmetrical.  Knee jerk was one and symmetrical.  Ankle jerk 
was absent bilaterally.  Sensory examination revealed 
decreased pin prick and light touch in the high stocking 
distribution.  Vibration was decreased in fingertips and 
toes.  

The examiner provided a diagnosis of chronic peripheral 
neuropathy, most likely toxic in origin and caused by 
Thalidomide used to treat the veteran's Behcet's Syndrome.  

What constitutes "mild" as opposed to "moderate" 
incomplete paralysis is somewhat subjective.  The veteran 
clearly suffers from significant neurological disability of 
his lower extremities as not only were sensory deficits 
present, but the veteran is absent ankle jerk reflexes.  
Thus, there is doubt as to which rating, 10 percent or 20 
percent is more appropriate in this case.  

The Board finds that the evidence as a whole shows the 
veteran's neuropathy of the lower extremities to more nearly 
approximate the criteria for 20 percent ratings than the 
criteria for 10 percent ratings under Diagnostic Code 8520.  
The relevant regulatory Note provides that where only sensory 
symptoms are present the rating should be for mild, or at 
most, the moderate degree of partial paralysis.  Here, the 
veteran has both sensory symptoms and absent ankle jerk.  
Therefore, ratings of 20 percent for moderate incomplete 
paralysis of the left and the right sciatic nerves are 
warranted.  

However, the evidence does not show the veteran to suffer 
from more than moderate neuropathy of the lower extremities.  
Strength of his lower extremities has been found to be 
normal, there are no findings of muscle atrophy, and knee 
reflexes are present.  The evidence as a whole preponderates 
against a finding that the veteran has more than moderate 
neuropathy of the lower extremities.  

The September 2007 examination reported that the veteran had 
numb fingertips.  Additionally, during the May 2008 hearing, 
the veteran testified that three fingers of his right hand 
were numb.  Hearing transcript at 15.  Therefore, the Board 
has considered whether a separate rating is warranted based 
on numb fingers of one hand or numb fingertips of both hands, 
as relate to residuals of Thalidomide treatment of the 
veteran's Behcet's Syndrome.  

Diagnostic codes addressing neurological deficit of the hands 
and fingers all require involvement of more than the 
fingertips and more extensive involvement of the fingers than 
shown here.  See e.g. 38 C.F.R. § 4.124a Diagnostic Codes 
8512 (addressing all muscles of the hand), Diagnostic Code 
8514 (addressing both the hand and fingers), Diagnostic Code 
8515 (addressing the hand as well as the index and middle 
fingers and the thumb), Diagnostic Code 8516 (addressing the 
thumb, ring and little fingers, and wrist).  

The only objective evidence that could be construed as 
neurological problems, or neuropathy of the veteran's upper 
extremities, is the numbness of his fingers found in the 
September 2007 examination.  Absent more extensive 
involvement, the Board finds that a compensable rating is not 
available under any neurological diagnostic code addressing 
the upper extremities.  Therefore, the Board does not reach 
the issue of whether numbness of the veteran's fingers or 
fingertips is related to his Behcet's Syndrome.  

In summary, the veteran's lower extremity neuropathy 
resulting from his Behcet's Syndrome warrants a rating of 20 
percent disabling for moderate incomplete paralysis of his 
right sciatic nerve and a rating of 20 percent disabling for 
moderate incomplete paralysis of his left sciatic nerve; but 
no higher.  The preponderance of the evidence is against a 
higher rating (beyond the finding above) for peripheral 
neuropathy of the lower extremities and against a compensable 
rating for neurological manifestations of the veteran's 
Behcet's Syndrome with regard to his upper extremities.  The 
evidence in these matters is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).  

Tinnitus and Depression as a manifestation of Behcet's 
Syndrome 

In this case, tinnitus has been found to have resulted from 
Thalidomide treatment of the veteran's Behcet's Syndrome.  
This disability is rated as 10 percent disabling.  A 
schedular rating higher than 10 percent for tinnitus is 
precluded as a matter of law.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6260; see also Smith v. Nicholson, 451 F.3d. 
1344 (Fed. Cir. 2006).  

A noncompensable evaluation is currently in place for an 
adjustment disorder associated with tinnitus, which 
ultimately derives from Behcet's Syndrome.  

Chronic adjustment disorder is evaluated under the General 
Rating Formula for Mental Disorders, found at 38 C.F.R. 
§ 4.130.  

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130.  

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 30 percent rating is assigned where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.  

A 10 percent rating is assigned where there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or, symptoms 
controlled by continuous medication.  Id.  .  

A mental condition that has been formally diagnosed, but 
where symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication is assigned a noncompensable rating.  Id.  

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities that 
addresses service-connected psychiatric disabilities is based 
upon the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (also known as "the DSM-IV").  38 C.F.R. § 
4.130 (2007).  The DSM-IV contains a Global Assessment of 
Functioning (GAF) scale, with scores ranging between zero and 
100 percent, representing the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health - illness.  Higher scores 
correspond to better functioning of the individual. 

GAF scores of 71 to 80 are assigned in cases where symptoms, 
if present, are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994).

GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
Id.  

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.

In January 2005, the veteran underwent a VA psychiatric 
examination which resulted in a diagnosis of adjustment 
disorder related to tinnitus.  The examiner found the veteran 
to have a GAF score of 75 and the examiner opined that the 
veteran's primary complaint related to sleep disturbance 
caused by tinnitus.  He stated that the veteran's symptoms 
had no negative impact on his ability to obtain and maintain 
physical or sedentary employment and caused minimal 
interference with his social functioning.  

Mental status examination at that time found the veteran 
oriented times four, there was no evidence of altered level 
of consciousness, memory was good, concentration was 
unimpaired, abstract thinking was intact; he denied obsessive 
thinking, compulsive behaviors, and hallucinations.  The 
veteran described his mood as good but that he was upset 
about the constant ringing in his ears.  His affect was 
euthymic; he denied panic attacks, symptoms of mania, 
suicidal or homicidal ideation, and had no history of 
suicidal or assaultive behavior.  The veteran reported that 
he had 15 good friends.  The examiner stated that there was 
no evidence of impaired capacity for self care.  

The mental status examination results and the examiner's 
stated opinion are evidence that the veteran's diagnosed 
psychiatric condition does not result in significant symptoms 
or any occupational or social impairment.  

A clinical mental health assessment from May 2005 is also of 
record.  That assessment contains the veteran's report that 
he suffered from difficulty sleeping due to his oral ulcers.  
Mental status examination found the veteran to be without 
symptoms other than depression, which was described as mild, 
associated with chronic physical pain in his throat and mouth 
with a history of suicidal ideations when the pain was 
perceived as intolerable.  This provides more evidence 
against a assigning a compensable evaluation for an 
adjustment disorder and/or depression.  

A diagnostic formulation found in the May 2005 VA notes 
states that the veteran had a depressive disorder associated 
exclusively with physical pain of his mouth and throat.  He 
was assigned a GAF score of 66.  An integrative summary was 
provided indicating that the veteran was mildly depressed in 
mood and describing the veteran as in good mental health with 
only periodic and episodic history of past lapses into 
significant depression with suicidal ideation.  The clinician 
found the veteran to not be at risk of harm to himself or 
others at the time of the assessment.  He also stated that 
the veteran appeared to be in good mental health at the time 
and there was no apparent need for psychotherapy.  This is 
evidence that the veteran's psychiatric disorder associated 
with his Behcet's Syndrome is so mild as to not warrant a 
compensable rating.  

VA clinic notes from October 2005 report that the veteran was 
depressed and using valium for sleep.  However, major 
depression was not found at that time and no additional 
intervention was then indicated.  

This report is evidence that the veteran's adjustment 
disorder reported as depression is properly evaluated as 
noncompensable as he essentially had no symptoms of his 
adjustment disorder.  

VA psychiatric clinic notes from October 2007 described the 
veteran's mood as stable and that he did not usually 
overreact to situations.  The veteran reported that he liked 
spending time with his family but had lowered self esteem due 
to inability to work.  His concentration was within normal 
limits, he denied active or passive suicidal and homicidal 
ideations, guilt, hallucinations, delusions, ideas of 
reference, as well as obsessive compulsive disorder, mania, 
and panic.  He reported only that he gets depressed when in 
extreme pain due to his lesions.  The veteran had tried a 
trial of lexapro but the side effects led him to discontinue 
its use.  He also reported that he had previously used valium 
to sleep but did not like the way it made him feel so stopped 
taking that drug.  

Objective examination found the veteran to be oriented, 
attentive, well groomed and with good eye contact.  Speech 
was described as of normal rate but soft and with a lot of 
pauses due to pain.  His mood was stable and affect was 
euthymic, mood congruent.  Thought process was linear and 
goal directed with reality based content.  No delusions were 
elicited; the veteran had no suicidal or homicidal ideation 
and denied any hallucinations.  Insight and judgment were 
good and his attention and concentration as well as recall of 
personal history were intact.  

Under "ASSESSMENT" the psychiatrist wrote that the veteran 
had been frustrated and distressed about VA meeting his 
health care needs but that those issues had been resolved.  
This note also reported that the veteran had presented with 
depressive symptoms related to his chronic pain but did not 
want to start new medication because he was undergoing laser 
therapy for his skin lesions and hoped that the pain would be 
alleviated, and thus his depressive symptoms alleviated.  
This clinician assigned a GAF score of 65.  This is more 
evidence against assigning a compensable rating for the 
veteran's diagnosed psychiatric condition.  

In November 2007, the veteran submitted to VA a detailed 
written statement explaining why he believed his Behcet's 
Syndrome was improperly evaluated.  Importantly, this letter 
made no mention of psychiatric manifestations.  During the 
veteran's May 2008 hearing, neither he, his representative, 
nor "C.R." made any mention of the veteran's adjustment 
disorder and/or depression.  Nor is there any other evidence 
of record that would indicate that the veteran's psychiatric 
disability related to his Behcet's Syndrome, to include 
tinnitus, causes any interference with occupational and 
social functioning.  That the veteran has refused psychiatric 
medication with apparently no ill effects due to the refusal 
is strong evidence that he does not require continuous 
medication for psychiatric symptoms.  

The remainder of the record does not present a significantly 
different psychiatric disability other than there are 
references to suicidal ideation when his pain has been 
extreme.  

Furthermore, the veteran's own report regarding employment 
and depression is evidence that the cause and effect runs in 
the opposite direction of that which would indicate that a 
compensable rating was warranted for psychiatric disability.  
That is, the veteran reports that he suffers depressive 
symptoms due to his lack of ability to work caused by 
physical pain, not that he has difficulty working due to 
depressive symptoms.  This is strong evidence against 
assigning a compensable rating for his psychiatric 
manifestations of Behcet's Syndrome.  Other strong evidence 
against assigning a compensable rating for this aspect of his 
Behcet's Syndrome are the repeated findings that the 
veteran's psychiatric symptoms do not affect functioning 
either socially or occupationally.  There is little or no 
evidence favorable to assigning a compensable rating for his 
psychiatric symptoms deriving from Behcet's Syndrome.  

As the record as a whole shows that the veteran's Behcet's 
Syndrome, either directly or via tinnitus, does not result in 
psychiatric symptoms that cause occupational or social 
impairment or require continuous medication, a compensable 
rating for such disorder or symptoms is not warranted.  The 
evidence pertaining to this matter is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).  

Extraschedular and other considerations

Also considered by the RO, and by the Board, is whether 
disabilities arising out of the veteran's Behcet's Syndrome 
warrant referral for extraschedular consideration.  To accord 
justice in an exceptional case where the scheduler standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2007).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.  

The RO considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extraschedular consideration was not warranted in this 
case.  The Board agrees. 

Ratings have been assigned, both by the RO and in this 
decision by the Board, that contemplate the disability and 
symptomatology of each and every manifestation of the 
veteran's disability resulting from Behcet's Syndrome.  There 
are no manifestations of the veteran's Behcet's Syndrome that 
have not contemplated by the rating schedule and assigned an 
adequate evaluation based on evidence showing the 
symptomatology and/or disability.  Therefore, no referral for 
extraschedular consideration is required and no further 
analysis is in order.  

During the May 2006 hearing, the veteran stated that he has 
been administered steroids for his skin lesions.  Hearing 
transcript at 13.  He stated his belief "because of the 
steroids I have the hump on my back now.  I have 
osteoporosis."  Id.  He also testified that his degenerative 
disc disease of the lumbar spine was related to prednisone, 
apparently taken to treat his Behcet's Syndrome.  Id.  
Following this testimony the veteran described numbness of 
three fingers of his right hand, and that his right shoulder 
made a grinding sound.  Id. at 14.  

The Board notes that the veteran's service connected 
disabilities include status post subluxation of his right 
shoulder joint with Bankart repair and instability of the 
right shoulder, as well as degenerative disc disease of the 
lumbar spine manifested as degenerative joint disease of the 
facet joints, and traumatic arthritis, degenerative joint 
disease of the right knee.  These disabilities are not stated 
in relation to his Behcet's Syndrome by persons other than 
the veteran.  Nor is there any clinical evidence that the 
veteran has osteoporosis of his back resulting in a 
deformity.  

This veteran is a registered nurse and thus his medical 
opinion is competent evidence.  However, the record fails to 
show that he has osteoporosis of the back.  Also significant 
is that service connection for disabilities of the veteran's 
knee, shoulder, and lumbar spine was established in the March 
2002 rating decision that established service connection for 
Behcet's Syndrome but these disabilities were attributed to 
other than the veteran's Behcet's Syndrome.  The Board finds 
this evidence more probative than the veteran's short 
testimony vaguely associating these musculo-skeletal 
disabilities with his Behcet's Syndrome.  For these reasons, 
the Board finds that the severity of his service-connected 
disabilities of the knee, shoulder and lumbar spine, and the 
matter of osteoporosis of the back, are not subjects of this 
appeal.  As explained in the INTRODUCTION to this decision, 
the Board does not have jurisdiction to review these matters.  

In conclusion, the Board has found that the veteran's 
Behcet's Syndrome warrants increased ratings for peripheral 
neuropathy of his lower extremities and for recurrent 
aphthous stomatitis.  The Board has also determined that an 
additional evaluation is warranted for loss of part of the 
veteran's tongue with marked speech impairment.  

The Board does not find evidence that any other manifestation 
of the veteran's Behcet's Syndrome should be increased or 
that any of his other related evaluations should differ based 
on the facts found during the whole appeal period.  The 
evidence of record from the day the veteran filed the claim 
to the present supports the results explained above  The 
evidence in this case is not so evenly balanced so as to 
allow any other increases in ratings assigned by application 
of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).  




Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id. 

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.  As 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

Here, the VCAA duty to notify was mostly satisfied by way of 
a letter sent to the veteran in May 2006 that fully addressed 
all three notice elements and was sent prior to the initial 
RO decision in this matter.  The letter informed the veteran 
of what evidence was required to substantiate the claims for 
a higher rating for Behcet's Syndrome and of the veteran's 
and VA's respective duties for obtaining evidence.  The 
letter informed the veteran that disability ratings can be 
changed if there are changes in a veteran's disability.  He 
was also told that the effect on employment of his disability 
as well as the nature and symptoms of his condition and the 
severity and duration of those symptoms determines the rating 
assigned.  

This letter also informed the veteran that ratings between 0 
and 100 percent are assigned according to a schedule for 
evaluating disabilities found in the Code of Federal 
Regulations, Title 38, Part 4.  He was told of examples of 
the kind of evidence that would affect the rating assigned; 
such as treatment records and statements from people who 
witnessed how the disability affected the veteran.  This 
letter also informed the veteran that in rare cases, ratings 
could be assigned outside of the rating schedule.  This 
letter also explained how VA assigns effective dates.  

This letter did not explain that specific measurements 
affected the rating assigned under disability ratings for the 
skin.  No other ratings assigned for manifestations of the 
veteran's Behcet's Syndrome depend on specific measurements 
so the only possible defect in this regard flows from the 
criteria for evaluating the veteran's skin disability.  To 
the extent that this lack of notice constituted a defect in 
notice, the Board finds that additional notice sent to the 
veteran, the administrative processes that have been 
attendant to this claim for an increased rating for Behcet's 
Syndrome, and the assignment of the maximum rating under 
Diagnostic Code 7806, render any such defect non-prejudicial 
to the veteran. 

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  The 
Federal Circuit stated that requiring an appellant to 
demonstrate prejudice as a result of any notice error is 
inconsistent with the purposes of both the VCAA and VA's 
uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In Vasquez-Florez, the Court stated that the examples given 
in Sanders, are examples only, and therefore not exclusive 
means of demonstrating that a defect in notice has not 
prejudiced the veteran.  Vasquez-Florez v. Peake, 22 Vet. 
App. 37, 46 (2008).  Rather, what is important is whether the 
essential fairness of the adjudication has been affected by a 
defect in VCAA notice.  Id.  In making this determination it 
is appropriate to consider post adjudicatory notice and the 
extensive administrative appellate procedures leading to the 
final Board decision.  Id.  

In May 2008, the RO sent the veteran an additional notice 
letter regarding the assignment of a disability rating for 
the skin manifestation of his Behcet's Syndrome.  This letter 
provided the veteran with the rating criteria for evaluating 
dermatitis or eczema under Diagnostic Code 7806, the 
diagnostic code under which the veteran's skin manifestation 
of Behcet's Syndrome was (and is) evaluated when the RO 
received his claim for an increased rating in March 2006.  
The veteran was also provided with this information in the 
Statement of the Case issued in January 2007.  Furthermore, 
the veteran provided extensive testimony before the 
undersigned during a May 2008 hearing.  These factors alone 
have rendered any notice defect nonprejudicial because they 
have insured that the essential fairness of the adjudication 
of his appeal has not been affected.  

Furthermore, in Vasquez-Florez the Court stated that if the 
Diagnostic Code under which the veteran is rated contains 
criteria that would not be satisfied by demonstrating a 
noticeable worsening of the disability, such as a requirement 
for specific measurements or test results, VA must provide at 
least general notice of this requirement.  Id at 43 (emphasis 
added).  VCAA Notice requirements are triggered by receipt of 
a claim by VA.  38 U.S.C.A. § 5103.  

Here, the veteran's skin disability was rated under 
Diagnostic Code 7806 when the RO received his claim for an 
increased rating in March 2006.  The maximum rating under 
that Diagnostic Code was assigned by the RO in the initial 
adjudication.  Therefore, that the veteran was not provided 
timely notice of the requirement for specific measurements 
amounts to harmless error because, as a matter of law, no 
higher rating could be assigned by application of the 
diagnostic code under which the veteran's skin disability was 
rated when the RO received his claim for an increase.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran has submitted photographs of 
his skin disability and reports from private practitioners 
including, "K.M.", M.D.; "P.V.", D.M.D.; "M.K.", D.D.S., 
and "C.L.", D.M.D. The veteran was provided an opportunity 
to set forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  

Appropriate medical examinations were afforded the veteran in 
September 2007.  VA treatment records and reports from 
private practitioners provide sufficient evidence for the 
Board to decide this appeal without any affording the veteran 
any additional examinations or obtaining any additional 
medical opinions.  See 38 U.S.C. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4); see also Mclendon v. Nicholson, 20 Vet. App. 79 
(2006).

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

A disability rating of 20 percent disabling, but no higher, 
is granted for moderate incomplete paralysis of the right 
sciatic nerve resulting from treatment for Behcet's Syndrome.  

A disability rating of 20 percent disabling, but no higher, 
is granted for moderate incomplete paralysis of the left 
sciatic nerve resulting from treatment for Behcet's Syndrome.

A disability rating of 30 percent disabling, but no higher, 
is granted for loss of part of the tongue with marked speech 
impairment, due to Behcet's Syndrome.  

A disability rating of 50 percent disabling, but no higher, 
is granted for severe stricture of the esophagus due to 
Behcet's Syndrome.  

Entitlement to higher disability evaluations for the skin 
disorder, depression, and tinnitus associated with the 
Behcet's Syndrome are denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


